Citation Nr: 1505202	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from October 2003 to February 2005, to include service in Iraq from February 2004 to December 2004.  The Veteran also had subsequent reserve duty.  He died in November 2009, and the appellant is his mother.  At the time of his death, the Veteran was unmarried.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Huntington West Virginia RO now has jurisdiction over the case.

In November 2012, the appellant testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.  During the hearing, the appellant submitted additional evidence with a waiver of initial RO consideration.

The Board notes, that in addition to the paper claims file, the Veteran also has an electronic (Virtual VA) claims file.  Upon review of the file, the Board notes, with the exception of the November 2012 hearing transcript, the additional evidence is either duplicative to the evidence in the paper claims file or not pertinent to the issue that is on appeal.  The Board also notes that the Veteran has a Veterans Benefits Management System (VBMS) file; however, there is no evidence currently uploaded to this file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action, on her part, is required.
REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran died in November 2009.  The cause of death listed on the state death certificate was asphyxia due to hanging by ligature with contributing causes of combined alcohol and oxycodone intoxication.  The medical examiner noted a history of NHL, several mental health disorders, and previous suicidal ideations and gestures and found that the death was an intentional suicide.  

The appellant contends that the Veteran took his own life because of mental unsoundness as demonstrated by diagnoses of posttraumatic stress disorder (PTSD) or another psychiatric disability; and, because he had experienced non-Hodgkin's lymphoma (NHL) and the risk of recurrence.  She contends that mental health disorder was caused by events in service or by distress arising from the cancer that first manifested during active service or was caused by exposure to hazardous materials in service.  Indeed, she contends that the Veteran suffered traumatic events while in Iraq, which led to a change in his behavior after service.  Moreover, she contends that the Veteran showed symptoms and early onset of non-Hodgkin's lymphoma during his military service.  She indicated that he suffered sweats, pain in his legs, fever, and severe swelling of the lymph nodes in his groin while in Iraq.  The appellant contends that his exposure to burn pits and depleted uranium munitions resulted in his cancer.  

The record contains extensive lay and medical evidence regarding the circumstances and nature of the Veteran's service in Southwest Asia, the sequence of events regarding the symptoms, diagnosis, and treatment for NHL, and records of private concurrent cancer and mental health treatment.  The record also contains a VA mental health examination performed in February 2009.  The Board finds that VA opinions are needed to determine whether the Veteran had PTSD or any other mental health disorder caused by events during his period of service and whether the non-Hodgkin's lymphoma was caused or aggravate by service.

The Veteran's service treatment records reveal that he was involved in an improvised explosive device (IED) attack in August 2004 while serving as a unit supply specialist in Iraq.  During a January 2005 physical examination, the Veteran reported that he experienced depression and excessive worry.  Further, a March 2006 record documents the Veteran's report that he sought medical attention in October 2005 for a swollen lymph node in his inguinal that burst.  

Post-service treatment records include a January 2006 record that documents a left inguinal node; a September 2006 record that documents the left groin mass is a malignant lymphoma; and a December 2012 statement by the Veteran's attending oncologist  that suggests the Veteran's cancer could be related to hazardous chemicals/materials he was exposed to while on active duty in Iraq.  The physician also noted that the Veteran's psychiatric disability was already present when he developed lymphoma and did not develop after the diagnosis.  However, the statement stops short of a clear conclusion that the Veteran's NHL was caused by exposure to burn pits, depleted uranium munitions, insecticides, or atypical infections.  The Board observes that further medical guidance is needed as to whether the nodes noted in the inguinal within the first year of service discharge were an early manifestation of the subsequent malignant tumor diagnosed in the same area.

In February 2009, prior to the Veteran's death, he was seen for a VA mental health examination.  He reported that he experienced nightmares and sleep disturbance, waking up in a sweat and sought emergency treatment for panic attacks.  The psychiatrist noted that the Veteran suffered daily with anxiety and depression and that there have been no remissions of his psychiatric symptoms over the past several years.  The examiner also noted that the Veteran exhibited an impaired thought process with flashbacks and nightmares related to his problems in Iraq.  The examiner found that the Veteran suffered a mood disorder secondary to his medical condition of non-Hodgkin's lymphoma.  Indeed, he found that the Veteran is suffering moderate to severe anxiety/depression secondary to dealing with cancer and the therapies related to cancer; however, the examiner also noted that the Veteran has also been traumatized by his experience in Iraq with major nightmares.  

The record also contains reports from a private psychiatrist who provided mental health treatment concurrent with the therapy for NHL. The last report was only a few days prior to the Veteran's death.  This psychiatrist frequently discussed mental health symptoms associated with both cancer treatment and events in service and diagnosed many different disorders including anxiety, depression, attention deficit hyperactivity, and PTSD.  In an addendum, the psychiatrist noted that he was informed of the suicide but did not provide a clinical opinion.  Although there is extensive reporting on the Veteran's medical and psychiatric status with multiple diagnoses, the Board finds the VA examination and opinion and the private psychiatrist's observations and diagnoses fall short of a clear opinion on the etiology of the mental health disorders and whether the Veteran was mentally unsound because of one or more of the disorders at the time of the suicide.  These are complex medical matters and the Board is mindful that it may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Pursuant to its duty to assist, the Board is remanding the matter herein to obtain VA medical opinions as to the etiology these disorders as well as of the Veteran's death.  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  The evidence in this case suggests that there is a reasonable possibility of substantiating the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from an oncologist or other appropriate specialist as to whether it is at least as likely as not (50 percent or greater probability) that any symptoms documented during the Veteran's active duty or within the first post-service year were manifestations of the Veteran's non-Hodgkin's lymphoma.  

The reviewer should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's non-Hodgkin's lymphoma is etiologically related to the Veteran's active duty service, including exposure to chemicals contained in the oil fire smoke in Persian Gulf or any other hazardous chemicals verified by official sources.  The reviewer must consider the appellant's and other's  lay statements (marked as Exhibits A and B), materials submitted by the appellant regarding hazards in Southwest Asia and NHL (marked as Exhibit E, and the observations of the private oncologist in the December 2012 letter.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions is necessary; to include providing citations to pertinent factual findings and in-service medical history, post-service treatment records, and the appellant's contentions and lay history, and a discussion of the medical principles involved would be of assistance to the Board.  In addition, the reviewer must explain the basis for any and all provided opinions. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Also, obtain a VA medical opinion from a psychiatrist (other than the February 2009 VA psychiatrist) as to whether the Veteran's death (suicide) resulted from mental unsoundness from a psychiatric disorder, to include PTSD depressive disorder, and/or anxiety and whether that disorder was caused or aggravated by events in active service.  For this purpose, the psychiatrist should presume that the traumatic events in Southwest Asia described by the Veteran actually occurred.  A complete review of the claims folder, to include the medical evidence and lay statements, must be made prior to rendering an opinion.

In rendering his or her opinion, the examiner should consider all of the lay statements of record with respect to firsthand knowledge of the Veteran's symptoms and behavior in service and his symptoms and behavior after service and the observations and diagnoses of the Veteran's private psychiatrist and the VA examiner in February 2009.  

The examiner is asked to express an opinion as to whether the Veteran met the criteria for a PTSD diagnosis.  The examiner is also asked to express an opinion as to whether any diagnosed PTSD is at least as likely as not (i.e., 50 percent or greater possibility) was caused or aggravated by the Veteran's service.

If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the PTSD at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide by hanging). 

In the alternative, the examiner is asked to identify any and all psychiatric diagnoses other than PTSD, to include depression/anxiety, that were present during the Veteran's lifetime.  The examiner is then asked to indicate whether the psychiatric disability was at least as likely as not (i.e., 50 percent or greater possibility) caused or aggravated by the Veteran's service. 

If the examiner answers affirmatively, he or she is asked to express an opinion as to whether the psychiatric disability and/or cancer (or a combination of both) at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide by hanging).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for any stated opinion.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




